Title: General Orders, 28 June 1781
From: Washington, George
To: 


                        

                            Head Quarters Peekskill Thursday June 28th 1781
                            Parole Army.
                            Countersigns Bakewell
                            Cookwell
                        
                        For the day tomorrow
                        Major General Lincoln
                        Lieutenant Colonel C. Smith
                        Major Rice
                        Inspector - 2d Connecticut brigade
                        The Commanding officers of the Picquets and other guards will be particularly attentive in examining the
                            passes of soldiers and in detaining those respecting whose permissions there is any suspicion of deception untill they can
                            be reported to an officer of the Day.
                        Country people or transient persons coming to or going from the Army if they cannot give a good account of
                            themselves are to be treated in the same manner without having any insult or outrage offered them.
                        The Rolls are to be called at least three times a day, the men to be all present or satisfactorily accounted
                            for.
                        The General presents his compliments to the General and Field officers of the day and expects the pleasure of
                            their company at dinner the day succeeding that on which they are on duty.
                        In order to save the consumption of forage and to prevent the destruction of the property of the Individuals
                            without a compensation—the forage masters are to point out the meadows and pastures which are to be appropriated to the
                            use of the army—none are to be taken up for the public or occupied but in this mode.
                        The Forage Master General will also take measures to have as great a quantity of Grass cut as is practicable
                            for the purpose of preventing waste and extending the use of forage as far as possible.
                        The Commissary General of Issues will take effectual measures to procure a supply of Hard bread for the Army.
                        Untill further orders Picquets will mount daily at the places pointed out by Major General Lord Stirling for
                            the purpose of securing the Avenues to Camp.
                        For the present the Vacancy left in the Centre of the second line for the Park of Artillery &ca will
                            be the Grand Parade where the Guards are to Assemble every morning at Eight ô clock.
                        A Baker from each Brigade will be immediately sent to Colonel Steward Commissary General at Peekskill
                            Landing.
                    